Name: Regulation (EEC) No 2788/72 of the Council of 28 December 1972 amending Article 6 of Regulation (EEC) No 729/70 on the financing of the common agricultural policy
 Type: Regulation
 Subject Matter: EU finance; NA;  agricultural policy
 Date Published: nan

 Official Journal - of the European Communities 91 30.12.72 Official Journal of the European Communities No L 295/1 REGULATION (EEC) No 2788/72 OF THE COUNCIL of 28 December 1972 amending Article 6 of Regulation (EEC) No 729/70 on the financing of the common agricultural policy HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1973 : THE COUNCIL OF THE EUROPEAN COMMU ­ NITIES, Having regard to the Treaty establishing the European Community; Having regard to the Treaty1 concerning the Accession of newAlember States to the European Economic Community and to the European Atomic Energy Community, signed at Brussels on 22 January 1972 and in particular Articles 30 and 153 of the Act2 annexed thereto ; Having regard to the proposal from the Com ­ mission; Whereas Article 6 (5 ) of Council Regulation (EEC) No 729/703 of 21 April 1970 on the financing of the common agricultural policy fixed the amount allotted to the Guidance Section of the European Agricultural Guidance and Guarantee Fu nd; whereas this amount was fixed in keeping with the requirements for improving the agricultural structures of the Community as originally constituted; Whereas this amount must be adjusted to meet the increased requirements of agriculture in the enlarged Commurity in order not to reduce the effects of the activities of the Guidance Section of the Fund; wtereas express provision for this adjustment was made in Annex II, Chap ­ ter II , point B , 2 of the abovementioned Act, (a ) the text of Article 6 (5 ) of Regulation (EEC) No 729/70 is replaced by the following: 'For the year 1972 the credits of the Guidance Section of the Fund shall amount to 285 mil ­ lion units of account. From 1 January 1973, these credits shall amount to 325 million units of account per year. This amount may be increased by the Council, acting according to the procedure laid down in the third subparagraph of Article 43 (2) of the Treaty, only for common measures provided for in paragraph 2.' (b) in the second subparagraph of Article 6 (4) the amount of 285 million is replaced by 325 million. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 December 1972 . For the Council The President T. WESTERTERP 1 OJ Special Edition , 27.3.1972 , p . 5 . 2 OJ Special Edition , 27.3.1972 , p . 14 . 3 OJ No L 94, 28.4.1970, p . 13 .